Citation Nr: 1039687	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the 
feet.

2.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus (flat feet).

3.  Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids with anal fistula and fissure, status post 
fistulectomy and fissurectomy.

4.  Entitlement to an initial rating in excess of 30 percent for 
arthritis of the left knee, status-post arthroscopy, prior to 
December 6, 2004.

5.  Entitlement to a rating in excess of 30 percent, for 
arthritis of the left knee, status-post arthroscopy, from 
February 1, 2006.

6.  Entitlement to an initial rating in excess of 30 percent for 
arthritis of the right knee, status-post arthroscopy, prior to 
December 13, 2004.

7.  Entitlement to a rating in excess of 30 percent for arthritis 
of the right knee, status-post arthroscopy, from February 1, 
2006.

8.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance (A&A) by another or due to being 
housebound.

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability(ies).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1995.

This appeal to the Board of Veterans' Appeals (Board) initially 
arose from an April 2004 rating decision, in which the RO, in 
pertinent part, denied service connection for a skin condition of 
the feet and granted service connection for bilateral pes planus, 
for hemorrhoids, and for arthritis of both knees, assigning 
separate initial 10 percent ratings for each disability, 
effective January 16, 2003.  The Veteran perfected appeals of the 
denial of service connection for a skin disorder and to the 
initial disability ratings assigned.

In a June 2005 rating decision, the RO assigned a 100 percent 
schedular rating for a left total knee replacement, effective 
December 6, 2004, a temporary total rating (TTR) under 38 C.F.R. 
§ 4.30 for convalescence, effective January 7, 2005, and a 30 
percent rating for arthritis of the left knee, effective February 
1, 2006; assigned a TTR under 38 C.F.R. § 4.29 for 
hospitalization, effective December 13, 2004, a TTR under 
38 C.F.R. § 4.30 for convalescence, effective January 14, 2005, 
and a 30 percent rating for arthritis of the right knee, 
effective February 1, 2006; and granted SMC based on housebound 
status, effective December 13, 2004 through January 31, 2006.  By 
an April 2006 rating decision, the RO assigned separate initial 
30 percent ratings for arthritis of both knees, effective January 
16, 2003.  

In an August 2007 rating decision, the RO denied entitlement to 
SMC based on A&A/housebound status and to a TDIU.  The Veteran 
perfected separate appeals of both denials.

As the appeal involves requests for higher initial ratings 
following the grant of service connection, the Board has 
characterized the matters on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for disabilities already service-connected).  Moreover, 
although assigned a 30 percent rating, effective from January 16, 
2003 and from February 1, 2006, for his bilateral knee 
disabilities, as higher ratings are available at each stage, and 
the Veteran is presumed to seek the maximum available benefit, 
the Board has characterized the appeal as encompassing the issues 
set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Veteran indicated in his January 2003 informal claim for VA 
benefits that he had submitted a claim to VA as early as 1995, 
but no action was taken on it.  However, the Board does not find 
that even a liberal reading of the Veteran's October 2004 notice 
of disagreement is an appeal of the assigned effective dates for 
the award of service connection.  See 38 C.F.R. § 20.201 (2010); 
see also Galegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 
2002).

For the reasons discussed below, the appeal of the issue of 
entitlement to a TDIU as discussed in the remand portion of the 
document below and is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

In a November 2006 response to a Duty-to-Assist Notice, 
the Veteran asked for an effective date in October 1995 
for the award of service connection for his bilateral knee 
disorder and hemorrhoid residuals.  Thus, the issue has 
been raised by the record as to whether the Veteran's 
appeal of the effective dates for the award of service 
connection for his bilateral knee disorder and hemorrhoid 
residuals was timely filed.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's current 
bilateral skin disorder of the feet (tinea pedis) had its onset 
in service.

2.  Since the award of service connection, the Veteran's 
bilateral pes planus has not been manifested by severe symptoms, 
that is, objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities, 
either bilaterally or unilaterally.

3.  Since the award of service connection, the Veteran's post-
operative hemorrhoid residuals have more nearly approximated 
occasional involuntary bowel movements necessitating wearing of 
pad, but have not been manifested by extensive leakage and fairly 
frequent involuntary bowel movements nor by large or thrombotic 
hemorrhoids that are irreducible with excessive redundant tissue, 
evidencing frequent recurrences.

4.  Prior to December 6, 2004, the Veteran's arthritis of the 
left knee, status-post arthroscopy, was not manifested by flexion 
limited to 45 degrees or less or by extension limited to 45 
degrees or more; or by recurrent subluxation or lateral 
instability.

5.  Since February 1, 2006, arthritis of the left knee, status-
post arthroscopy has not been manifested by chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.

6.  Prior to December 13, 2004, arthritis of the right knee, 
status-post arthroscopy was not manifested by flexion limited to 
45 degrees or less or by extension limited to 45 degrees or more; 
or by recurrent subluxation or lateral instability.

7.  Since February 1, 2006, arthritis of the right knee, status-
post right arthroscopy has not manifested with chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.

8.  The preponderance of the evidence shows the Veteran's 
service-connected disabilities do not render him unable to care 
for daily personal needs without regular assistance from others 
or to protect himself from the hazards and dangers of his daily 
environment; nor do they render him housebound.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for a bilateral skin disorder 
of the feet (tinea pedis) are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5276 (2002-2010).

3.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for an initial rating of 30 percent, but no higher, 
for hemorrhoids with anal fistula and fissure, status post 
fistulectomy and fissurectomy, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.114, Diagnostic Codes 7332, 7336 
(2002-2010).

4.  Prior to December 6, 2004, the criteria for an initial rating 
of 40 percent, but no more, for arthritis of the left knee, 
status-post arthroscopy, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2002-2004).

5.  From February 1, 2006, forward, the criteria for a rating in 
excess of 30 percent for arthritis of the left knee, status-post 
arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055 
(2005-2010).

6.  Prior to December 13, 2004, the criteria for an initial 
rating of 40 percent, but no more, for arthritis of the right 
knee, status-post arthroscopy, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002-2004).

7.  From February 1, 2006, forward, the criteria for a rating in 
excess of 30 percent for arthritis of the right knee, status-post 
arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055 
(2005-2009).

8.  The criteria for SMC based on the need for the regular A&A of 
another person or due to being housebound are not met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Initially, in light of the Board's favorable decision granting 
service connection for tinea pedis, the Board finds that further 
discussion of VCAA compliance as to this issue is not warranted.

The higher rating claims arise from disagreement with the initial 
ratings assigned following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id. 

A March 2007 RO letter informed the Veteran of what was required 
to establish a claim for SMC due to the need for A&A or due to 
being housebound, as well as notice of how disability evaluations 
and effective dates are determined.  The Board finds the March 
2007 letter complied with the holdings in Pelegrini and Dingess.

The record also reflects that VA has made reasonable effort to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters decided herein on appeal.  Pertinent evidence 
associated with the claims file consists of service treatment 
records, post-service treatment records, lay statements, and the 
reports of VA examinations.  These examination reports, along 
with the other evidence of record are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under 
these circumstances, the Board concludes that the Veteran has 
been accorded ample opportunity to present evidence and argument 
in support of the matters decided herein on appeal.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007). 

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matters decided on appeal.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit (the Federal Circuit) 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  
 
Analysis

The August 2003 VA examination report reflects that examination 
of the Veteran's feet revealed a severe and generalized nail 
(onychomycosis) and foot fungus (tinea pedis).  The Veteran 
reported the disorder had been repetitively treated since 1985, 
but he no longer was obtaining any specific treatment.  Instead, 
he used over-the-counter foot powder, which was not effective.  
The examiner indicated that the condition required urgent 
specific treatment.  The diagnoses included severe, chronic 
bilateral onychomycosis and tinea pedis, ongoing since about 
1985. 

The service treatment records reveal only one instance of 
treatment.  A May 1991 entry reflects the Veteran's complaint of 
athlete's foot, and that use of Desenex spray had been 
ineffective.  There are no subsequent entries related to 
complaints of athlete's feet or another skin disorder of the 
feet.  In a June 1993 report of medical history, the Veteran 
denied any history of a skin disorder, and the accompanying 
examination report reflects normal clinical findings for the 
skin.  This was also the case at the time of the Veteran's 
retirement examination.  He again denied any skin complaints or 
problems in medical history portion of the examination report, 
and the June 1996 examination report shows normal clinical 
findings for the skin.

Although the documentary evidence of record shows normal 
examinations in 1993 and 1996, and the absence of any evidence of 
additional complaints by the Veteran between 1993 and 2003, the 
Veteran asserts that his symptoms were, in fact, chronic and that 
he self-treated them.  The Board finds that recognition of the 
presence of a fungus infection of the feet, e.g., athlete's foot, 
is fully within the capability and competency of the average lay 
person, especially one who has personally experienced the 
condition.  See Jandreau, 492 F. 3d 1372.  The Board discerns no 
reason to doubt the Veteran's credibility as concerns the 
chronicity of his bilateral athlete's foot since his separation 
from active service.  Considering the totality of the evidence, 
including the Veteran's credible assertions of in-service 
treatment for athlete's feet and continuous symptomatology since 
service, the August 2003 VA examiner's conclusion that the 
condition had been ongoing since about 1985, and the nature of 
the disabilities, the Board finds that the Veteran's bilateral 
tinea pedis began in service and was continuous after service.  
The lay and medical evidence shows current disability of 
bilateral tinea pedis.  Affording the Veteran the benefit of the 
doubt on the question of medical nexus, the Board finds that the 
criteria for service connection for bilateral tinea pedis are 
met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  The benefit 
sought on appeal is granted.



III. Higher Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2010).  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are: interpreting reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability, 
38 C.F.R. § 4.2; resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 
38 C.F.R. § 4.7; and, evaluating functional impairment on the 
basis of lack of usefulness, and the effects of the disabilities 
upon the person's ordinary activity, 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Where, as here, the question for consideration is the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the effective date of the grant of service 
connection to consider the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.





Analysis

A. Bilateral Pes Planus

Since the grant of service connection, the Veteran's bilateral 
pes planus has been rated as 10 percent disabling, under 
Diagnostic Code 5276, for rating pes planus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under this diagnostic code, a 10 percent 
rating, regardless of whether the condition is unilateral or 
bilateral, is warranted for moderate flat feet with the 
weightbearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, and pain on manipulation and use of the 
feet.  A 20 percent rating for unilateral pes planus or a 30 
percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic callosities.  
A maximum 30 percent rating for unilateral pes planus or a 
maximum 50 percent rating for bilateral pes planus requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

Since the award of service connection, the objective findings 
upon clinical examination show clearly that the Veteran's 
bilateral flat foot more nearly approximates the currently 
assigned 10 percent rating.  38 C.F.R. § 4.7.  The August 2003 VA 
examination report reflects that he reported pain in the soles of 
his feet on prolonged walking, and that he no longer had 
orthopedic inserts.  Physical examination revealed both arches 
fell completely under full weightbearing.  They rebuilt while 
recumbent.  No deformity of the great toe or the small digits nor 
callosities or patellar fasciitis was noted, bilaterally.  The 
Achilles tendons remained straight under weightbearing, and the 
talus did not deviate into pronation under weightbearing.  No 
swelling of the feet was noted, and neurovascular status was 
within normal limits, bilaterally.  The examiner diagnosed static 
flat feet, ongoing since active service, which require orthopedic 
inserts.  A higher rating was not met or approximated, as the 
clinical findings did not approximate the symptomatology 
consistent with a severe disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Thus, the preponderance of the evidence is 
against a higher rating for bilateral pes planus.  Further, there 
is no evidence to support a staged rating, as the Veteran's flat 
feet have manifested at 10 percent throughout the appeal period.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276.

B. Post-operative hemorrhoid residuals

Since the grant of service connection, the Veteran's hemorrhoid 
residuals have been rated as 10 percent disabling, under 
Diagnostic Code 7332, for rating impairment of sphincter control.  
38 C.F.R. § 4.114, Diagnostic Code 7332.  Under that diagnostic 
code, impaired sphincter control that manifests with constant 
slight, or occasional moderate leakage, warrants a 10 percent 
rating.  Occasional involuntary bowel movements that necessitate 
the wearing of a pad warrant a 30 percent rating.  Extensive 
leakage and fairly frequent involuntary bowel movements warrant a 
maximum 60 percent rating.  Id.

Normally, external or internal hemorrhoids are rated Diagnostic 
Code 7336.  Under that diagnostic code, mild or moderate 
hemorrhoids warrant a noncompensable rating.  Hemorrhoids that 
are large or thrombotic, irreducible, with excessive redundant 
tissue, that evidence frequent recurrences, warrant a 10 percent 
evaluation.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, warrant a maximum 20 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Since the award of service connection, the Veteran's post-
operative hemorrhoid residuals approximated mild or moderate 
symptomatology warranting only a noncompensable rating.  The 
August 2003 VA examination report shows that the Veteran had 
hemorrhoids and a chronic anal fissure during active service.  He 
underwent an anal fistulectomy in 1992 and three more subsequent 
surgeries in 1995, 1997, and 2000.  He reported that he still 
experienced anal bleeding.  Blood was mixed in with his stool and 
also was frequently noted on toilet paper.  The Veteran indicated 
that he had not had a firm stool since 1995 but averaged two to 
three soft stools per day.  He denied being on any current 
medication.  The Veteran also reported daily stool incontinence 
with embarrassing leakage that required two to three changes of 
underwear a day.  He reported he could feel blood and brown fluid 
running and was always afraid that the smell was noticeable to 
people near him.  A rectoscopy examination revealed a hemorrhoid 
at 5 o'clock and an old non-irritant scar due to previous 
surgery.  Rectal examination showed a diminished tonus of the 
anal sphincter muscle.  There were no blood traces on the 
examiner's glove.  Examination also revealed a significant 
reddening in the anal canal as well as second degree hemorrhoids.  
The Veteran experienced slight pain during the examination.  
There were no additional significant findings.  The diagnosis was 
status post-anal fistulectomy with loss of the normal sphincter 
tonus and leakage, and chronic proctitis.  The examiner 
recommended surgery and cream treatment for the Veteran's 
hemorrhoids.  The examination report reflects that laboratory 
results were normal.  There was no evidence of anemia.

The Board, however, is required to consider all likely diagnostic 
codes when reviewing an appeal.  As such, the Board agrees with 
the RO that, as rectal examination showed diminished sphincter 
control, the Veteran's hemorrhoid residuals are more 
appropriately rated under Diagnostic Code 7332.

As noted above, the August 2003 VA examination report reflects 
the Veteran's report that he had to change his underwear two to 
three times a day.  The Board deems the necessity of changing 
underwear to approximate the wearing of a pad.  

A February 2007 VA examination report reveals that the Veteran 
continued to experience stool incontinence.  Rectal examination 
revealed continued reduced sphincter tone, and voluntary 
contraction was very weak.  Inflamed hemorrhoids were noted and a 
no-longer-fresh vein thrombosis at 9 o'clock.  The examiner 
recommended treatment with ointment and closing muscle exercises.  
A June 2007 examination report reflects the Veteran required two 
pads a day, but his underwear was still soiled.  Rectal 
examination revealed no new fissures or internal hemorrhoids.  
Rectal mucosa was regular, and there were no polyps or timorous 
changes.  The Board also notes that the examiner observed that 
there was no need for the Veteran to live with that 
inconvenience, as another surgery would eliminate the 
incontinence.  Even though the June 2007 examiner made no finding 
of involuntary bowel movements, leakage was noted instead, 
requiring two pads a day.  Further, an August 2006 A&A 
examination report reflects the Veteran experienced bowel 
incontinence.  Consequently, since the award of service 
connection, a resolving all doubt in the Veteran's favor, the 
Board finds his post-operative hemorrhoid residuals more nearly 
approximated a 30 percent rating over the entire appeal period.  
38 C.F.R. §§ 4.3, 4.7.  A higher rating was not met or 
approximated, as there was no finding of extensive leakage and 
fairly frequent involuntary bowel movements.

C. Bilateral Knee Disability

The medical evidence of record shows the Veteran's knees have 
been manifested by degenerative joint disease.  Pursuant to 
Diagnostic Code 5010, arthritis due to trauma substantiated by x-
ray findings is to be rated as degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, the disability is 
to be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate 
II.

Under Diagnostic Code 5256, pertaining to ankylosis of the knee, 
a 30 percent rating is assigned for favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees; a 40 
percent rating is assigned for ankylosis of the knee in flexion 
between 10 and 20 degrees; a 50 percent rating is provided for 
ankylosis of the knee in flexion between 20 and 45 degrees; and a 
maximum 60 percent rating is assigned for extremely unfavorable 
ankylosis of the knee in flexion at an angle of 45 degrees or 
more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  There is no 
evidence of ankylosis of either knee.

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 
23-97; cited at 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 
cited at 63 Fed. Reg. 56,703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least meet 
the criteria for a zero (0) percent rating.  More recently, the 
VA General Counsel held that a separate rating could also be 
provided for limitation of knee extension and flexion of the same 
knee joint.  VAOPGCPREC 9-2004; cited at 69 Fed. Reg. 59,990 
(2004).

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg. Flexion of the leg limited to 60 degrees is 
rated noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated a maximum 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated a maximum 50 percent disabling.  38 C.F.R. § 
4.71a.

Under Diagnostic Code 5262, pertaining to impairment of the tibia 
and fibula, malunion with slight knee or ankle disability 
warrants a 10 percent rating; malunion with moderate knee or 
ankle disability warrants a 20 percent rating; malunion with 
marked knee or ankle disability warrants a 30 percent rating; and 
nonunion of the tibia and fibula, with loose motion, requiring 
brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  There is no evidence of record warranting 
assignment of a rating on this diagnostic code.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Historically, the Veteran underwent arthroscopy procedures on 
both knees during his active service and his bilateral knee 
disability resulted in a Medical Evaluation Board.

Period Prior to December 2004

Documents in the claims file note that, following his retirement 
from active service, the Veteran was injured in Iraq while 
engaged in his employment as a U. S. civil servant.  The Board 
notes that the RO did not request the examiner to determine if 
the Veteran's current bilateral knee disorder is in fact a sequel 
of the disability he left active service with or is the result of 
an intervening injury.  

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).  Thus, the Board will review the 
appeal on the bases as noted in the rating decisions under 
appeal.

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the Rating Schedule to recognize 
actually painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is 
in order where arthritis is established by x-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is demonstrated 
in the joint, the Lichtenfels rule is not applicable.  

The August 2003 VA examination report reflects that the Veteran 
reported he experienced far more pain in his left knee than in 
his right.  He reported that he had constant pain, day and night, 
and that he sometime awoke during the night because he could not 
keep a position for too long.  He also stated that he could no 
longer fully extend his knees.  The impact of his bilateral knee 
disability on his work was such that he could not climb stairs 
well or carry heavy items, especially over steps.  The Veteran 
also reported his knees swelled a lot when driving, and he had 
popping and crepitation on motion, bilaterally.  On rare 
occasions, the knee gave away. He reported one locking episode.  
The Veteran stated that swimming was the only physical activity 
he could engage in.  He had used Ibuprofen for relief but had to 
stop taking it due to gastric problems.  Elevating the legs and 
use of ice provided relief.

Physical examination of the right knee revealed the contour as 
enlarged and deformed, but it was cool on palpitation.  There was 
no synovial effusion palpable.  The entire joint line and all 
parts of the right knee were tender to palpation and pressure.  
Lachman's sign was 2-3 mm normal and pivot shift was negative.  
McMurray's sign also was negative.  The posterior, medial, and 
lateral, cruciate ligaments were firm but painful on maximum 
manual stress.  The knee popped and crepitated severely on 
motion, and the right patella was hardly mobile on the sliding 
base.  It exhibited severe patella crepitation while the examiner 
attempted to move it on the sliding base.  Examination of the 
right knee revealed active range of motion as 25 to 93 degrees 
with pain throughout.  Range of motion against strong resistance 
was 27 to 91 degrees, and after repetitive motions, 30 to 84 
degrees with pain.

On physical examination, the left knee was enlarged and deformed, 
but cool on palpation, and there was no synovial effusion.  The 
entire left knee was painful on palpation and pressure and more 
intense than the right knee.  The anterior, posterior, and 
lateral, cruciate ligaments were firm but painful on maximum 
manual stress.  The medial collateral ligament was elongated and 
painful on manual stress.  McMurray's sign was negative, and the 
knee popped and crepitated on motion.  The left patella appeared 
almost immobile on the sliding base, and it was very painful on 
pressure.  It crepitated severely on motion of the knee.  The 
examiner noted mild left-sided quadatrophy, which indicated the 
Veteran favored the right side.  Active left knee range of motion 
was 28 to 108 degrees.  Motion against strong resistance was 30 
to 90 degrees, and after repetitive motions, 38 to 80 degrees.

The examiner noted that there was no instability in either knee; 
however, the Veteran could no longer kneel or squat on either 
knee.  Endurance was severely and constantly reduced bilaterally 
due pain, left greater than right.  X-rays were read as having 
shown severe bilateral tricompartmental degenerative joint 
disease, left greater than right, and lateralization of the right 
and left patella.

Upon receipt of the examination report, the April 2004 rating 
decision assigned an initial evaluation of 10 percent for each 
knee for arthritis, effective January 2003.  The Board notes, 
however, that the rating decision indicates the RO assigned the 
initial rating under the provisions of Diagnostic Code 5003 which 
are based solely on arthritis shown on x-ray with no or 
noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  As noted above, Diagnostic Code 5003 
provides that limitation of motion to a compensable degree is 
rated under the specific diagnostic code for the affected joint.

Even before the examiner conducted the examination to determine 
functional loss due to pain, weakness, and lack of endurance, 
etc., see 38 C.F.R. §§ 4.40, 4.45, both knees manifested 
compensable limitation of motion on extension.  As set forth 
earlier, limitation of motion on extension to 30 degrees warrants 
a 30 percent evaluation.  See Diagnostic Code 5261.  In light of 
the fact the right knee motion on extension was limited to 30, or 
-30, degrees after repetitive motions, and the left knee was 
limited to 38 degrees, the Board finds each knee more nearly 
approximated a 40 percent rating applying the August 2003 
examination findings.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.

The Board finds a higher rating was not met or more nearly 
approximated, as neither knee manifested extension limited to 45 
degrees.  In this regard, the Board notes that extension ranged 
from 28 to 38 degrees for the left knee and from 25 to 30 degrees 
for the right knee, thus more nearly approximating 30, not 45, 
degrees.  Thus, the Board finds a preponderance of the evidence, 
prior to the December 2004 total knee replacements, for both 
knees more nearly approximate a 40 percent rating for both knees.

The Board finds the evidence shows that a separate compensable 
rating for limitation of motion on flexion was not met or 
approximated, as range of motion of the right and left knee on 
flexion exceeded 0 to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  As noted earlier, the findings on clinical 
examination did not show recurrent instability or subluxtion in 
either knee.  Therefore, there is no factual basis for a separate 
rating under Diagnostic Code 5257.  Thus, in light of the 
findings after repetitive use, the Board finds each knee more 
nearly approximated a 40 percent rating for the period prior to 
December 6, 2004, for the left knee, prior to December 13, 2004, 
as concerns the right knee.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003-5261.

Following VA's receipt of the Veteran's claim in January 2003, he 
underwent bilateral total knee replacements in December 2004.  
The left knee was replaced on December 7, 2004, and the right on 
December 13, 2004.  In accordance with a June 2005 rating 
decision, TTRs were assigned through January 31, 2006, and a 
30 percent rating ensued as of February 1, 2006.  


From February 1, 2006

The February 2006 VA examination report reflects that the Veteran 
reported current complaints of subsisting knee joint complaints 
with instability.  He used pain killer as necessary, and the 
examiner noted the Veteran wore knee joint bandages.  The Veteran 
came alone.  His gait was significantly free and fluid.  The 
squatting position was stable on both sides.  Both knees 
exhibited a good axis correctable knee position.  There was 
slight pretibial edema formation but no varicosis.  Examination 
of the right knee revealed slight synovitis, no effusion 
formation, patella pressure pain, hypomobile patellar mobility, 
slight intraarticular ligament elongation signs, Grade 1, but no 
anterior compartment syndrome.  The popliteal region was free, 
and there was no Baker's cyst.  Range of motion was from 0 to 
110 degrees.

Examination of the left knee revealed slight synovitis, discrete 
effusion, patella pressure pain, hypomobile patellar mobility, 
slight intraarticular ligament elongation signs, Grade 1, and 
pain on pressure on patellar tendineum.  Range of motion was from 
0 to 105 degrees.

The right knee x-ray was read as having shown unlinked, in situ 
knee joint total endoprosthesis, cemented without replacement of 
posterior surface of the patella, and no loosening signs.  The 
left knee x-ray showed a condition after cemented bicondyle knee 
joint replacement without loosening signs, no replacement of 
posterior surface of patella, and no loosening signs or 
calcification.  The examiner's diagnosis was consistent with the 
description of the x-ray findings.

The rating criteria for knee replacement provide that, with 
intermittent degrees of residual weakness, pain, or limitation of 
motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262, 
but the minimum rating is 30 percent.  With chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

The objective findings on clinical examination set forth above 
show that neither the right nor the left knee met or approximated 
a rating higher than the minimum 30 percent if rated analogous to 
Diagnostic Code 5261.  Range of motion on extension was full, 
that is to 0 degrees, and flexion was no less than 105 degrees, 
warranting no more than a 10 percent rating for arthritis even 
with consideration of pain.  There was no showing of ankylosis to 
warrant a rating under Diagnostic Code 5262.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5260 and 5261.  Thus, it would 
not benefit the Veteran to rate either knee analogous to 
Diagnostic Code 5256, 5260 or 5261.  Further, the Board finds the 
objective findings on clinical examination did not show chronic 
residuals consisting of severe pain or weakness.  The Board notes 
further that the examiner did not indicate any pain on range of 
motion.  Thus, the Board finds that preponderance of the evidence 
is against a rating higher than the minimum 30 percent rating for 
status-post total knee replacement for either knee, from February 
1, 2006, based on the February 2006 examination.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055.

A May 2006 medical report notes that the Veteran still 
experienced persistent pain in both knees, had bilateral joint 
effusion, right knee range of motion was from 0 to 110 degrees, 
with pain ensuing at 20 degrees, and left knee range of motion 
was from 0 to 100 degrees, with pain ensuing at 15 degrees.  The 
examiner also noted that the state of the Veteran's knees imposed 
work restrictions, in that he could not lift more than 30 pounds.  
The report also reflects that walking distances longer than 400 
meters, climbing stairs, or descending stairs, resulted in 
persistent pain and swelling in both knees, right greater than 
left.  Ascending more than one flight of stairs was described as 
nearly impossible, and the Veteran was noted as still walking 
with a distinct limp.  He wore braces for both knees to do any 
prolonged activity.

While the May 2006 findings reflect that the Veteran's knees have 
remained symptomatic post-status replacement, the findings still 
approximate no more than the currently assigned 30 percent 
rating.  38 C.F.R. § 4.7.  Further, the February 2007 examination 
would indicate the above symptoms did not prove to be chronic.

The February 2007 examination report reflects that the Veteran 
complained of knee instability.  He indicated that he had to use 
a cane permanently and reported his maximum pain-free walking 
distance as 1,000 meters.  The examiner noted that x-rays showed 
the prosthesis as cemented in place without indication of 
loosening.  Examination continued to show elongation of the 
tibial collateral ligament and patella pressing pain.  Range of 
motion for each knee was from 0 to 100 degrees, with pain ensuing 
at 10 degrees.  There were no sesomotor deficits.  The examiner 
noted in his diagnoses that there was a slight functional deficit 
on the left side, and there was a limitation to function for 
specific types of walking, and the Veteran had to use a cane.

While the clinical findings showed continued pain, the Board 
finds the objective findings did not meet or approximate severe 
painful motion or weakness.  The Veteran clearly has to limit his 
activities, but the probative evidence of record shows his 
limitations are reasonably and adequately addressed by the 
current 30 percent rating.  His post-replacement knee range of 
motion, while less than the normal of 0 to 140 degrees, see 
38 C.F.R. § 4.71a, Plate II, is significantly better than 
exhibited prior to the bilateral total knee replacements.  See 
38 C.F.R. §§ 4.40, 4.45.  Thus, the Board finds the Veteran's 
status-post total knee replacement more nearly approximates a 30 
percent rating for each knee, from February 1, 2006, forward.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055.

IV. Regular A&A of Another or Housebound Status

Compensation at the A&A rate is payable when a Veteran, due to 
service-connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to be in 
need of regular A&A.  38 U.S.C.A. § 1114(l).

Determinations as to the need for A&A must be based on the actual 
requirement of personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which, by reason of the particular disability, cannot be done 
without aid; inability of the claimant to feed himself through 
loss of coordination of the upper extremities, or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  "Bedridden" will be a 
proper basis for the determination, and is defined as that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform should 
be considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish that the claimant is 
so helpless as to need regular aid and attendance, not that there 
be a constant need.  38 C.F.R. § 3.352(a).  SMC based on the need 
for regular A&A is a greater benefit than SMC on account of being 
housebound.  38 U.S.C.A. § 1114(l), (s).

The regulations also provide additional compensation on the basis 
of being housebound where the Veteran (1) has, in addition to a 
single, permanent service-connected disability rated 100 percent 
disabling, additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 percent 
service-connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound by 
reason of service-connected disability or disabilities.  A 
veteran will be considered housebound where the evidence shows 
that, as a direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling and 
the immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350.

Analysis

The June 2005 rating decision granted SMC on a housebound basis 
temporarily for the period from December 13, 2004, to February 1, 
2006.  For the period that began on February 1, 2006, however, 
none of the several medical reports in the claims file reflects 
the Veteran is incapable of attending to his activities of daily 
living, or that he is housebound.

An August 2006 A&A examination report reflects the impact of the 
Veteran's bilateral knee disability and bowel incontinence.  On 
the other hand, the report reveals there were no restrictions of 
either upper extremity.  The report shows that the Veteran was 
able to walk without assistance and leave home on a daily basis.  
Although he required bilateral knee braces and had lifting 
restrictions, etc., the examiner did not indicate that the 
Veteran required hospital, nursing home, or other institutional 
care, or other skilled services.

In addition to above examination report, there is no evidence 
that the Veteran suffers from the anatomical loss or loss of use 
of both feet or one hand and one foot, that he is blind or that 
he is permanently bedridden or so helpless as to be in need of 
regular A&A.  Indeed, the medical records in the claims file 
reveal that the Veteran presented for his examination alone, 
without escort.  Moreover, the Veteran does not have, in addition 
to a single, permanent service-connected disability rated 100 
percent disabling, additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 percent 
service-connected disability, involving different anatomical 
segments or bodily systems.  The preponderance of the evidence 
fails to show that the Veteran requires the regular A&A of 
another to assist him in protecting himself from the hazards of 
his home environment, or that he is housebound.  Thus, the Board 
finds the preponderance of the evidence is against the claim and 
the benefit sought on appeal is denied.  38 C.F.R. §§ 3.50, 
3.352.

The Board has also considered the propriety of a referral of the 
Veteran's claims for higher ratings for extraschedular 
consideration, but finds the Veteran's bilateral knee, post-
operative hemorrhoid, and bilateral flat foot disability picture 
is not exceptional.  See 38 C.F.R. § 3.321(b)(1).  The Board 
finds that the assigned rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  And, although he has missed some 
work due to his bilateral knee disability, such is contemplated 
by the currently assigned ratings.  There also is no objective 
evidence that any of these disabilities have necessitated 
frequent hospitalization.  The Veteran's disability picture for 
each disorder is contemplated by the Rating Schedule, as the very 
symptoms manifested by his status-post bilateral knee 
replacement, post-operative hemorrhoid residuals and his 
bilateral flat feet discussed above are included in the schedular 
rating criteria.  As a result, the Board finds the criteria for 
submission for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of 
reasonable doubt and applied it where indicated by the evidence.  
Otherwise, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Further, the Veteran 
received the benefit of staged ratings where indicated by the 
evidence.


ORDER

Service connection for a skin disorder of the feet (tinea pedis) 
is granted.

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.

An initial 30 percent rating for hemorrhoids with anal fistula 
and fissure, status post fistulectomy and fissurectomy, is 
granted, subject to the law and regulations governing the award 
of monetary benefits. 

An initial 40 percent rating for arthritis of the left knee, 
status-post arthroscopy, prior to December 6, 2004, is granted, 
subject to the law and regulations governing the award of 
monetary benefits. 

A rating in excess of 30 percent for arthritis of the left knee, 
status-post total left knee arthroplasty, since February 1, 2006, 
is denied.

An initial 40 percent rating for arthritis of the right knee, 
status-post arthroscopy, for the period prior to December 13, 
2004, is granted, subject to the law and regulations governing 
the award of monetary benefits.

A rating in excess of 30 percent for arthritis of the right knee, 
status-post total right knee arthroplasty, since February 1, 
2006, is denied.

Entitlement to SMC based on the need for regular A&A by another 
or due to being housebound is denied.


REMAND

An August 2008 rating decision reveals that the Veteran's total 
combined rating for his service-connected disabilities was 70 
percent, as of February 1, 2006.  Since he has multiple 
disabilities, one of which is rated at least 40 percent 
disabling, with a total combined rating of at least 70 percent, 
as a result the Veteran meets the schedular criteria for 
consideration of a TDIU.  See 38 C.F.R. § 4.16(a).

The August 2007 rating decision denied a TDIU, as it determined 
the Veteran was in fact working.  There is some evidence that the 
Veteran apparently ceased working, was only working part-time (20 
hours per week); however, a July 2008 examination report reflects 
that he was working, and he enjoyed his work.  These matters need 
to be clarified on remand.  Further, the Veteran is now service 
connected for an additional disability and, therefore, the Board 
needs a medical assessment of the cumulative impact of all of his 
service-connected disabilities on his employability.

As such, the TDIU aspect of the Veteran's claim must be remanded 
for a VA examination, the report of which must contain an 
assessment offered by a VA examiner as to whether Veteran is able 
to secure or follow a substantially gainful occupation due to his 
service-connected disabilities.  See 38 U.S.C.A. § 5103A; see 
also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).

On remand, VA should attempt to obtain all relevant treatment 
records which could potentially be helpful in resolving the 
claim.  The Veteran is reminded that the duty to assist is not a 
"one-way street," and that a claimant seeking help cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, asking him to identify all 
healthcare providers who have treated him for 
any of his service-connected disabilities, 
since February 1, 2006, and to sign 
authorization for release of such records.  
All records/responses received should be 
associated with the claims file.  All attempts 
to procure records should be documented in the 
file.  Notify the Veteran and his 
representative of unsuccessful efforts, in 
order to allow the Veteran the opportunity to 
obtain and submit those records for VA review.  
Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2010).  

2.  After completion of 1 above, schedule the 
Veteran for a VA examination to ascertain the 
nature and severity of his service-connected 
disabilities and their effect on his 
employability.  The Veteran's claim file and a 
copy of this remand should be made available 
to the examiner for review.  All necessary 
studies and tests must be conducted.

The examiner should fully describe all 
symptoms and manifestations of the Veteran's 
service-connected disabilities.  If symptoms 
of service-connected and nonservice-connected 
disabilities cannot be dissociated, that 
should be noted in the claims file.  
Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
his service-connected disabilities alone, or 
together, render him unable to secure or 
follow a substantially gainful occupation.

All clinical findings should be described in 
detail and the rationale for any opinion 
expressed or conclusion reached should be 
provided in a printed report.   If the 
examiner is unable to render an opinion, the 
examiner should state the reason(s) why.

3.  In the event he does not report for any 
ordered examination, documentation must be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

4.  After completion of the foregoing, any 
other notice or development deemed warranted, 
readjudicate the Veteran's TDIU claim.  If 
the benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and give 
them an opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


